Citation Nr: 9917923	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-30 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a bilateral 
knee disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to February 
1993.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for a back condition.  By that same rating action, an 
increased evaluation of 10 percent disabling was granted for 
service-connected bilateral knee pain.  The veteran has 
indicated his continued disagreement with this evaluation.  

The claim for service connection for a back disorder, claimed 
as secondary to a service-connected bilateral knee 
disability, is the subject of a Remand which immediately 
follows the decision herein.  


FINDING OF FACT

The veteran's service-connected knee disability is currently 
manifested by moderate crepitus and positive patellar 
grinding test in both knees, with full and complete range of 
motion in both knees and normal joint function.  At the time 
of the most recent VA examination, there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement in both knees. 






CONCLUSION OF LAW

The schedular criteria for an increased evaluation have not 
been met for a bilateral knee disability.  38 U.S.C.A. 
§§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71, 
Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Service medical records show that in November 1992, the 
veteran was diagnosed with bilateral knee pain at the time of 
a medical board evaluation.  It was noted that he had 
complained of left knee pain since a mild traumatic injury in 
June 1992 while he was attending English Language Transition.  
Following this injury, the veteran underwent extensive work-
up and evaluation at Wilford Hall Army Medical Center in San 
Antonio, Texas, with a diagnosis of anterior knee pain of 
questionable etiology.  Upon arriving at Fort Knox in late 
July 1992, he was found to have findings consistent with 
anterior knee pain.  

After he failed to respond to physical therapy modalities and 
non-steroidal anti-inflammatory and temporary profile usage, 
the veteran underwent a diagnostic arthroscopy in August 
1992, which failed to reveal any pathology of the left knee.  
Following an 8 week period of aggressive physical therapy 
rehabilitation, he was found fit for duty but continued to 
have significant complaints of knee pain.  When he presented 
for treatment with subjective complaints of subjective left 
knee pain in October 1992, it was recommended that he be 
processed for medical discharge.  

The medical board evaluation report shows a diagnosis of 
subjective bilateral knee pain, and it was noted that the 
veteran did not meet retention fitness standards and that his 
complaints had so interfered with the performance of the 
duties of his military occupational specialty and rank that 
separation was indicated.  

An October 1992 report of medical history, completed at the 
time of separation, shows that the veteran gave a history of 
trick or locked knee.  

Pursuant to a rating action of March 1993, service connection 
was granted for bilateral knee pain.  

The record includes outpatient treatment reports from the 
VAMC in San Juan, Puerto Rico, which are dated in 1994 and 
1995.  In June 1994, the veteran presented for treatment with 
complaints of pain and swelling in both knees.  He reported 
that he had undergoing surgery on his knees during his active 
service, at which time he was told that had a "broken 
cartilage."  On objective examination, there was pain at 
patellar pressure.  An assessment of patellofemoral 
chondromalacia was given.  

In September 1994, the veteran was afforded an orthopedic 
consultation after seeking treatment with complaints of pain 
and limitation of motion in his knees.  On objective 
examination, an assessment of no acute orthopedic problem was 
made.  The report of a September 1994 x-ray examination shows 
that both knees were grossly within normal limits, and an 
impression of essentially negative was given.  

In October 1994, the veteran was afforded a physical medicine 
and rehabilitation consultation.  The report shows that the 
veteran gave a history of bilateral knee pain associated with 
a trauma while in the military service.  It was noted that he 
had been recently diagnosed with patellofemoral syndrome and 
had been referred for quadriceps strengthening exercises.  

The report shows that the veteran complained that the pain 
occurred about every day, mostly after walking, when going up 
stairs or down stairs, and when getting up after prolonged 
sitting.  He also indicated that the pain was relieved by 
rest and by ingestion of Relafen.  The examiner reported that 
the veteran was independent in ambulation and the activities 
of daily living; he was not working.  

The report shows that the veteran was ambulatory unaided with 
adequate gait.  On examination of the lower extremities, 
there was no atrophy, swelling, or erythema.  There was no 
tenderness to palpation, and range of motion of the lower 
extremities was full and without pain.  Testing was negative 
for findings of instability on anterior/posterior drawer 
sign, McMurray's, Lachman's, and lateral and medial stability 
testing.  It was noted that there was no functional 
limitation, and the examiner indicated an assessment of 
clinical posture suggestive of bilateral patellofemoral 
syndrome.  Physical therapy, to include maintaining 
quadriceps strength, was planned as treatment.  

A March 1995 VA medical certificate shows that the veteran 
complained of pain in both knees for the past three years, 
and he gave a history of old trauma.  On objective 
examination, there was no deformity of the knees, no 
swelling, and no erythema.  There was no decreased range of 
motion in the knees.  The certificate shows a diagnostic 
impression of knee pain.  

In October 1996, the veteran was afforded a VA joints 
examination.  The examination report shows that the veteran 
referred to pain around both knee joints with instability, 
and he indicated that the pain worsens upon standing for more 
than 10 minutes or walking long distances and going up or 
down stairs.  He also reported that he can't lift heavy 
objects.  

On objective examination, there was no swelling of the knees 
and there were no deformities.  He had moderate crepitus of 
both knee joints, and moderate medial instability of both 
knees upon stress valgus.  There was no lateral instability 
of both knees upon stress varus, and there was no anterior or 
posterior instability of both knees with a negative anterior 
drawer test and posterior drawer test.  He had a positive 
patellar grinding test in both knees, and he had tenderness 
to palpation objectively in both knees infrapatellar bursa 
and patellar tendons.  He had full and complete range of 
motion of both knees.  A diagnosis of bilateral knee pain was 
given.  

In January 1998, the veteran was afforded a personal hearing 
before a local officer at the San Juan RO.  He testified that 
his service-connected knee condition had worsened in 
severity, and he noted that he had been told that the 
condition is a traumatic osteoarthritis caused by an accident 
he had in which he was carrying a lot of weight and the 
amount of exercise he did after the fall.  He stated that the 
pain persisted, and since the time of his injury the knee 
swells (it is not noted which knee he is referring to, 
although from the context of his testimony it appears to be 
the left) and he can't be on his feet for too long.  
According to the veteran, he cannot do certain activities 
like normal people do, like dancing, and when he walks, the 
knees get stuck and they fail him.  He also indicated that he 
directs his feet but they don't respond, and he loses control 
when walking and needs a cane to have more stability.  

The veteran's representative suggested that the arthritis was 
a progressive condition, and the veteran stated that each 
time he gets up he feels pain.  As the years have passed, his 
condition has worsened so that sometimes cold will cause 
pain.  The veteran further testified that it is the pain that 
bothers him the most, and every year that goes by the time 
that he can actually spend on his feet is less and less.  He 
stated that sometimes he can walk for five minutes before he 
can't stand his knees, and sometimes he can do 10 minutes and 
he can last a little longer.  According to the veteran, he 
has fallen a couple times because of the pain in his legs, 
and he stated that he cannot stand in front of the stove for 
more than five minutes before he starts having pain.  The 
veteran reported that his mobility is decreased and that he 
feels emotional limitation and social impairment as a result 
of his disability.  

In March 1998, the veteran was afforded a VA examination of 
his knees.  The report shows that the veteran referred to 
moderate pain around both knee joints, and he indicated that 
he was taking a non-steroidal anti-inflammatory agent with 
temporary relief.  With regard to severity, frequency, and 
duration of flare-ups, the veteran recalled that during the 
past year he had gone to doctors twice but he does not go to 
private doctors anymore because they always tell him that he 
has arthritis and treat him with medications.  The veteran 
reported that walking or standing for a long time 
precipitates the knee pain.  The examiner indicated that 
crutches, a brace, a cane, or corrective shoes were not 
needed.  

The examiner indicated that there were no episodes of 
dislocation or recurrent subluxation.  With regard to the 
veteran's usual daily activities, he stated that he could not 
do sports or social activities.  

On physical examination of passive and active range of 
motion, the veteran had full and complete range of motion of 
both knees.  It was noted that range of motion and joint 
function were within normal limits.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement in both knees.  He had moderate 
crepitation of both knee joints, and a positive patellar 
grinding test in both knees.  Gait cycle was described as 
normal, and there was no ankylosis or leg discrepancy.  In 
addition, there were no signs of inflammatory arthritis.  
Diagnoses included bilateral knee pain, today asymptomatic, 
as well as status-post left knee arthroscopy 1992 by history.  
The examiner noted that the claims folder had been reviewed 
carefully.  

Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

The veteran's knee disability is currently evaluated 
according to the criteria found in Diagnostic Code 5257.   
Diagnostic Code 5257 pertains to knee, other impairment of, 
and provides disability evaluations based on objective 
evidence of recurrent or lateral instability which is slight 
(10 percent disabling); moderate (20 percent disabling); or 
severe (30 percent disabling).  

Having reviewed the record, the Board has concluded that the 
available medical evidence does not support the assignment of 
an evaluation in excess of 10 percent disabling for the 
veteran's service-connected bilateral knee impairment.  
Specifically, the next highest, or 20 percent evaluation 
requires evidence of a knee impairment manifested by lateral 
instability or subluxation to a moderate degree. 

In the Board's view, the current symptomatology associated 
with the veteran's knee disability is not indicative of a 
moderate knee impairment for which an evaluation of 20 
percent disabling would be appropriate.  At the time of the 
veteran's most recent VA examination, range of motion was 
full and complete both actively and passively in both knees.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or guarding of movements.  In fact, the examiner indicated 
that the veteran was asymptomatic at the time of the 
examination, and despite the veteran's contentions that he 
has been diagnosed with arthritis of the knees, there were no 
signs of inflammatory arthritis on examination.  In addition, 
his gait was normal and there was no evidence of ankylosis.  
At the time of the VA examination, therefore, the veteran did 
not exhibit knee symptomatology which would indicate that 
this disability has increased in severity to the point where 
a higher evaluation is warranted; nor do the outpatient 
private and VA treatment records indicate such an increase in 
the degree of his knee disability.  

Furthermore, the examiner found joint motion to be normal, 
with no evidence of painful motion, guarding of movements, or 
weakness.  Thus, the evidence does not indicate that the 
veteran's knee disability is productive of functional loss to 
such an extent as to warrant the assignment of a higher 
evaluation based on the provisions of 38 C.F.R. § 4.40 (1998) 
or the holding in DeLuca, supra.  The Board has also 
considered the veteran's subjective contentions to the effect 
that his knee disability causes him great emotional and 
social impairment; however, the objective medical findings do 
not indicate a knee disability of such severity as to warrant 
the assignment of a 20 percent evaluation under Diagnostic 
Code 5257.  

Objective findings at the time of the veteran's recent VA 
examination included moderate crepitation of both knee joints 
and a positive patellar grinding test in both knees.  In the 
Board's view, these findings and the veteran's subjective 
complaints of knee pain more closely approximates the 
criteria contemplated for an evaluation of 10 percent 
disabling. for a knee disability manifested by slight 
impairment.  

The Board also finds no basis for assignment of a higher 
evaluation under Diagnostic Code 5258, as there is no 
objective evidence of dislocated cartilage manifested by 
episodes of locking or effusion into the joint.  

For the reasons stated above, the Board finds that the 
schedular criteria for the assignment of an evaluation in 
excess of 10 percent disabling have not been met for the 
veteran's bilateral knee disability.  As the preponderance of 
the evidence is unfavorable, the veteran's claim for an 
increased evaluation is denied.  


ORDER

An evaluation in excess of 10 percent disabling is denied for 
the veteran's bilateral knee disability.  




REMAND

The veteran contends that service connection is warranted for 
a back disability.  It is his belief that his currently 
manifested back problems are secondary to his service-
connected knee disability.  

Having reviewed the record, the Board has concluded that this 
claim must be returned to the RO so that further evidentiary 
development may be conducted.  Specifically, at the time of 
his personal hearing, the veteran indicated that his private 
doctor, Dr. Marrero, had told him that his diagnosis of 
chronic low back pain was probably the result of his service-
connected knee disability.  

The Board has a duty to assist a veteran in the development 
of facts which are pertinent to his claim.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  This includes the duty to 
obtain medical opinions and examinations which may provide 
information necessary to a determination as to whether the 
claimed benefits are warranted.  On remand, the veteran will 
be given the opportunity to present a written opinion from 
Dr. Marrero, regarding the etiology of his currently 
manifested chronic low back pain.  In addition, he will be 
afforded another VA examination so that a VA opinion can be 
obtained regarding the relationship, if any, between his 
current complaints of back problems his service-connected 
knee disability.  Additional treatment records will also be 
sought on remand.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
inform him that he is being given the 
opportunity to submit additional evidence 
in support of his claim, to include any 
medical opinions regarding the etiology 
of the claimed back disorder.  In 
addition, the RO should ask that the 
veteran provide information as to dates 
and location of any recent treatment he 
has received for his back disorder, from 
either VA or private sources.  The 
veteran should be informed that his 
failure to cooperate with any request for 
information could be detrimental to his 
claim.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
records showing treatment for back 
problems, apart from those records which 
have already been associated with the 
claims folder.  

2.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
by a VA physician, in order to determine 
the nature and etiology of any currently 
manifested back disorder.  The veteran 
should be notified of the consequences of 
his failure to report for the scheduled 
examination.  All special tests/studies 
should be conducted as indicated, to 
include x-rays and range of motion 
studies, and all objective findings 
should be noted in detail.  The examiner 
should provide an appropriate diagnosis 
for the veteran's back disorder, if any 
is currently manifested, along with an 
opinion as to the etiology of the back 
disorder and/or whether such disorder is 
related to the veteran's service-
connected knee disability.  The 
examiner's opinion should be based upon 
sound medical principles, without resort 
to speculation, and if the examiner is 
unable to provide a requested opinion, 
the reasons therefor should be explained.  
The veteran's medical history should be 
reviewed prior to the examination, and to 
that end, a copy of the claims folder and 
this remand should be provided to the 
examiner.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
implemented.  If the examination report 
does not include all requested test 
reports, special studies, objective 
findings, or opinions, the report must be 
returned to the examiner for corrective 
action.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the veteran's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

